Exhibit 10.7




EMPLOYMENT AGREEMENT

ABSOLUTE LIFE SOLUTIONS, INC.




This EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of June 1, 2010
(the “Effective Date”), by and between ABSOLUTE LIFE SOLUTIONS, INC., a Nevada
corporation (the “Company”), and AVROHOM ORATZ (the “Executive”) under the
following terms and conditions:




RECITALS:




WHEREAS, the Company and Executive desire to set forth the terms and conditions
on which (i) the Company shall employ Executive, (ii) Executive shall render
services to the Company, and (iii) the Company shall compensate Executive for
such services; and




WHEREAS, in connection with the employment of Executive by the Company, the
Company desires to restrict Executive's rights to compete with the business of
the Company; and




WHEREAS, the parties acknowledge that the Executive's abilities and services are
unique and essential to the prospects of the Company; and




WHEREAS, in light of the foregoing, the Company desires to employ the Executive
as Treasurer and Chief Financial Officer and the Executive desires to accept
such employment;




NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements hereinafter set forth, the parties hereto agree as follows:




1.

EMPLOYMENT.




The Company hereby employs Executive and Executive hereby accepts employment
with the Company upon the terms and conditions hereinafter set forth.




2.

TERM.




2.1

The term of this Agreement shall be for a period commencing on the Effective
Date of this Agreement and shall continue for a period of thirty-six (36) months
from the date thereof, unless sooner terminated as provided in Paragraph 6.
 This thirty-six (36) month period, as the same may be extended or terminated
pursuant hereto, is hereinafter referred to as the “Term.”




2.2

For purposes of extending the Term of the relationship between the Company and
Executive, the parties agree to enter into good faith negotiations within sixty
(60) days prior to the end of the Term.  In the event that the parties are
unable to reach an agreement by the end of the Term, this Agreement shall be
automatically terminated thirty-six (36) months from the Effective Date.




3.

COMPENSATION.




3.1

For all services rendered by Executive under this Agreement, the Company shall
pay Executive a base salary of One Hundred Fifty Thousand and 00/100 Dollars
($150,000.00) per annum (the “Base Salary”), payable in equal bi-monthly
installments or 26 pay periods per year.  The amount of the Base Salary shall be
reviewed on an annual basis by the Compensation Committee of the Company.  No
such change shall in any way abrogate, alter, terminate or otherwise effect the
other terms of this Agreement.




3.2

In addition to the Base Salary, Executive shall be eligible for an annual
incentive bonus (“Incentive Bonus”) in an amount to be determined.  Executive
will also be eligible for discretionary bonuses as dictated and approved by the
Board of Directors.




3.3

In addition to the Base Salary and the Incentive Bonus, if any, Executive shall
be entitled to all other benefits of employment provided to the other employees
of the Company holding comparable positions within the Company, including but
not limited to paid vacation, paid health insurance for the Executive, spouse
and dependents, paid life insurance to a maximum of Base Salary, paid mobile
telephone in the amount of Two Hundred Fifty and 00/100 Dollars ($250.00), paid
car allowance in the amount of Seven Hundred Fifty and 00/100 Dollars ($750.00)
and participation in executive retirement and investment programs as instituted
by the Company.








--------------------------------------------------------------------------------



3.6

Executive shall be reimbursed for all reasonable "out-of-pocket" business
expenses for business travel and business entertainment incurred in connection
with the performance of his or her duties under this Agreement (i) so long as
such expenses constitute business deductions from taxable income for the Company
and are excludable from taxable income to the Executive under the governing laws
and regulations of the Internal Revenue Code and (ii) to the extent such
expenses do not exceed the amounts allocable for such expenses in budgets that
are approved from time to time by the Company.  The reimbursement of Executive's
business expenses shall be upon monthly presentation to and approval by the
Company of valid receipts and other appropriate documentation for such expenses.




3.7

All compensation shall be subject to customary withholding tax and other
employment taxes as are required with respect to compensation paid by a
corporation to an employee.




4.

DUTIES AND RESPONSIBILITIES.




4.1

Executive shall, during the Term of this Agreement, devote his attention and
expend his best efforts, energies, and skills, on a full-time basis, to the
business of the Company and any corporation controlled by or affiliated with the
Company.  For purposes of this Agreement, the term the "Company" shall mean the
Company and all Subsidiaries.




4.2

During the Term of this Agreement, Executive shall serve as the Treasurer and
Chief Financial Officer of the Company and in such other capacity as determined
by the Board of Directors.  In the performance of all of his responsibilities
hereunder, Executive shall be subject to all of the Company’s policies, rules,
and regulations applicable to its employees of comparable status and shall
report directly to, and shall be subject to, the direction and control of the
Board of Directors and shall perform such duties as shall be assigned to him by
the Board of Directors.  In performing such duties, Executive will be subject to
and abide by, and will use his best efforts to cause other employees of the
Company to be subject to and abide by, all policies and procedures developed by
the Company’s Executive Officers, Board of Directors or its Executive Committee.




4.3

Executive hereby agrees to promote and develop all business opportunities that
come to his attention relating to current or anticipated future business of the
Company, in a manner consistent with the best interests of the Company and with
his duties under this Agreement.




5.

RESTRICTIVE COVENANTS.




5.1

Executive acknowledges that (i) he has a major responsibility for the operation,
administration, development and growth of the Company's business, (ii) his work
for the Company has brought him and will continue to bring him into close
contact with confidential information of the Company and its customers, and
(iii) the agreements and covenants contained in this Paragraph 5 are essential
to protect the business interest of the Company and that the Company will not
enter into this Agreement but for such agreements and covenants.  Accordingly,
the Executive covenants and agrees as follows (the provisions of Section 5.1(a)
and 5.1(b) are referred to collectively, as the “Restrictive Covenants”):




5.1(a)

During the Term of this Agreement and for two years thereafter, the Executive
shall not other than in the performance of his duties disclose to anyone any
information about the affairs of the Company, including, without limitation,
trade secrets, trade "know-how", inventions, customer lists, business plans,
operational methods, pricing policies, marketing plans, sales plans, identity of
suppliers or customers, sales, profits or other financial information, which is
confidential to the Company or is not generally known in the relevant trade, nor
shall the Executive make use of any such information for his own benefit.  Any
technique, method, process or technology used by the Company shall be considered
a "trade secret" for the purposes of this Agreement.




5.1(b)

Executive hereby agrees that all know-how, documents, reports, plans, proposals,
marketing and sales plans, client lists, client files and materials made by him
or by the Company are the property of the Company and shall not be used by him
in any way adverse to the Company's interests.  Executive shall not deliver,
reproduce or in any way allow such documents or things to be delivered or used
by any third party without specific direction or consent of the Board of
Directors of the Company.  Executive hereby assigns to the Company any rights
which he may have in any such trade secret or proprietary information.




5.2

If any of the Restrictive Covenants, or any part thereof, is held to be invalid
or unenforceable, the same shall not affect the remainder of the covenant or
covenants, which shall be given full effect, without regard to the invalid or
unenforceable portions.  Without limiting the generality of the foregoing, if
any of the Restrictive Covenants, or any part thereof, is held to be
unenforceable because of the duration of such provision or the area covered
thereby, the parties hereto agree that the court making such termination shall
have the power to reduce the duration and/or area of such provision and, in its
reduced form, such provision shall then be enforceable.








2




--------------------------------------------------------------------------------



5.3

The parties hereto intend to and hereby confer jurisdiction to enforce the
Restrictive Covenants upon the courts of any jurisdiction within the
geographical scope of such Restrictive Covenants.  In the event that the courts
of any one or more of such jurisdictions shall hold such Restrictive Covenants
wholly unenforceable by reason of the breadth of such scope or otherwise, it is
the intention of the parties hereto that such determination not bar or in any
way affect the Company's right to the relief provided above in the courts of any
other jurisdictions within the geographical scope of such Restrictive Covenants,
as to breaches of such covenants in such other respective jurisdictions, the
above covenants as they relate to each jurisdiction being, for this purpose,
severable into diverse and independent covenants.




6.

TERMINATION.




6.1

The Company may terminate the Executive's employment under this Agreement at any
time for Cause (as defined below).  "Cause" shall exist for such termination if
Executive (i) is adjudicated guilty of a felony by a court of competent
jurisdiction, (ii) commits any act of fraud or intentional misrepresentation in
connection with his employment by the Company, (iii) has, in the reasonable
judgment of, and after a good faith investigation by, the Company, (a) engaged
in serious and willful misconduct, which conduct has, or would if generally
known, materially adversely affect the goodwill or reputation of the Company and
which conduct the Executive has not cured or altered to the satisfaction of the
Board of Directors within ten (10) days following written notice by the Company
to the Executive regarding such conduct, or (b) willfully and intentionally
failed to perform his duties as specified to him by the Board of Directors,
which failure the Executive has not cured or rectified to the satisfaction of
the Board of Directors within ten (10) days following written notice by the
Company, or (iv) has made any material misrepresentation to the Company under
Paragraphs 4 and 5 hereof.




6.2

If the Company terminates the Executive's employment under this Agreement
pursuant to the provisions of Paragraph 6.1 hereof, the Executive shall not be
entitled to receive any compensation following the date of such termination.




6.3

If Executive’s employment is terminated for any reason (whether by Executive or
the Company) within thirty (30) days following a Change in Control of the
Company (as defined below), Executive shall be entitled to the benefits provided
in Section 6.5 below as if such termination were a termination “without cause”
as provided therein.  For purposes of this Agreement, a “Change in Control of
the Company” shall mean, the change in beneficial ownership of more than fifty
percent of the shares entitled to vote on the election of directors of the
Company changes (provided, however, that the exercise of convertible securities,
warrants, options and other similar rights issued by Company, whether to
shareholders, officers, directors, employees or consultants, and whether issued
pursuant to negotiated agreements or stock option, incentive or similar plans,
shall not constitute a “change” of beneficial ownership).




6.5

Executive's employment may be terminated by the Company  "without cause" (for
any reason or no reason at all) at any time by giving Executive sixty (60) days
prior written notice of termination, which termination shall be effective on the
60th day following such notice. If Executive's employment under this Agreement
is so terminated, the Company shall make a lump sum cash payment to Executive on
the date of termination of an amount equal to the remaining Base Salary payable
through the remaining term. (i) a pro rata portion of any Incentive
Compensation, if any, earned for the year in which termination occurs prorated
to the date of termination, plus (ii) any unreimbursed expenses accruing to the
date of termination.  The Company shall also continue Executive’s benefits
through the remainder of the Term.




6.6

Executive may terminate Executive’s employment hereunder by giving the Company
ten (10) days’ prior written notice, which termination shall be effective on the
10th day following such notice.  Voluntary termination shall not entitle the
Executive to receive any compensation following the date of termination.




6.7

At the Company's option, Executive shall immediately leave the Company's
premises on the date notice of termination is given by either Executive or the
Company.  If the Company requests Executive to leave the Company following
notice under Paragraph 6.6, it shall fully compensate Executive (salary and
benefits) through the 10th day following the date of Executive’s notice.




7.

MISCELLANEOUS.




7.1

The Company may, from time to time, apply for and take out, in its own name and
at its own expense, life, health, accident, disability or other insurance upon
the Executive in any sum or sums that it may deem necessary to protect its
interests, and the Executive agrees to aid and cooperate in all reasonable
respects with the Company in procuring any and all such insurance, including
without limitation, submitting to the usual and customary medical examinations,
and by filling out, executing and delivering such applications and other
instruments in writing as may be reasonably required by an insurance company or
companies to which an application or applications for such insurance may be made
by or for the Company.  In order to induce the Company to enter this Agreement,
the Executive represents and warrants to the Company that to the best of his
knowledge the Executive is insurable at standard (non-rated) premiums.





3




--------------------------------------------------------------------------------




7.2

This Agreement is a personal contract, and the rights and interests of the
Executive hereunder may not be sold, transferred, assigned, pledged or
hypothecated except as otherwise expressly permitted by the provisions of this
Agreement.  The Executive shall not under any circumstances have any option or
right to require payment hereunder otherwise than in accordance with the terms
hereof.  Except as otherwise expressly provided herein, the Executive shall not
have any power of anticipation, alienation or assignment of payments
contemplated hereunder, and all rights and benefits of the Executive shall be
for the sole personal benefit of the Executive, and no other person shall
acquire any right, title or interest hereunder by reason of any sale,
assignment, transfer, claim or judgment or bankruptcy proceedings against the
Executive; provided, however, that in the event of the Executive's death, the
Executive's estate, legal representative or beneficiaries (as the case may be)
shall have the right to receive all of the benefit that accrued to the Executive
pursuant to, and in accordance with, the terms of this Agreement.




7.3

The Company shall have the right to assign this Agreement to any successor of
substantially all of its business or assets, and any such successor shall be
bound by all of the provisions hereof.




8.

NOTICES.




All notices, requests, demands and other communications provided for by this
Agreement shall be in writing and (unless otherwise specifically provided
herein) shall be deemed to have been given at the time when mailed in any
general or branch United States Post Office, enclosed in a registered or
certified postpaid envelope, addressed to the parties stated below or to such
changed address as such party may have fixed by notice:




To the Company:

Absolute Life Solutions, Inc.

45 Broadway, 6th Floor

New York, New York 10006

Attn:  Board of Directors




To the Executive:

Avrohom Oratz

______________

______________




9.

ENTIRE AGREEMENT.




This Agreement supersedes any and all Agreements, whether oral or written,
between the parties hereto, with respect to the employment of Executive by the
Company and contains all of the covenants and Agreements between the parties
with respect to the rendering of such services in any manner whatsoever.  Each
party to this Agreement acknowledges that no representations, inducements,
promises or agreements, orally or otherwise, have been made by any party, or
anyone acting on behalf of any party, which are not embodied herein, and that no
other agreement, statement or promise with respect to such employment not
contained in this Agreement shall be valid or binding.  Any modification of this
Agreement will be effective only if it is in writing and signed by the parties
hereto.




10.

PARTIAL INVALIDITY.




If any provision in this Agreement is held by a court of competent jurisdiction
to be invalid, void, or unenforceable, the remaining provisions shall
nevertheless continue in full force and effect without being impaired or
invalidated in any way.




11.

ATTORNEYS' FEES.




Should any litigation or arbitration be commenced between the parties hereto or
their personal representatives concerning any provision of this Agreement or the
rights and duties of any person in relation thereto, the party prevailing in
such litigation or arbitration shall be entitled, in addition to such other
relief as may be granted, to a reasonable sum as and for its or their attorneys'
fees in such litigation or arbitration which shall be determined by the court or
arbitration board.




12.

ARBITRATION.




The parties agree that any disputes arising under this Agreement shall be
resolved in as expeditious a manner as possible through binding arbitration
administered by JAMS in the City of New York, New York, or such other place
which is mutually agreed upon by the parties.   Further, the parties hereby
waive any objection based on personal jurisdiction, venue or forum non
conveniens in any arbitration or action brought under this paragraph.  The
decision and award rendered by the arbitrators shall be final and binding.
 Judgment upon the award may be entered in any court having jurisdiction
thereof.








4




--------------------------------------------------------------------------------



13.

GOVERNING LAW.




This Agreement will be governed by and construed in accordance with the laws of
the State of New York.




14.

BINDING NATURE.




This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective representatives, heirs, successors and assigns.




15.

WAIVER.




No waiver of any of the provisions of this Agreement shall be deemed, or shall
constitute a waiver of any other provision, whether or not similar, nor shall
any waiver constitute a continuing waiver.  No waiver shall be binding unless
executed in writing by the party making the waiver.




[Balance of page intentionally left blank]





5




--------------------------------------------------------------------------------




16.

CORPORATE APPROVALS.




The Company represents and warrants that the execution of this Agreement by its
corporate officer named below has been duly authorized by the Board of Directors
of the Company, is not in conflict with any Bylaw or other agreement and will be
a binding obligation of the Company, enforceable in accordance with its terms.




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.




THE COMPANY:

ABSOLUTE LIFE SOLUTIONS, INC.




By: __________________________

Name:       

Its:            







EXECUTIVE:







______________________________

Avrohom Oratz





6


